DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the first weight" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the grinder outlet" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muckherjee et al (US 2014/0197069)
Regarding claims 22 and 25, Mukherjee discloses a system comprising (see Fig. 2):
a particle grinder 60 comprising a particle size reducer inlet (line 58) and a particle size reducer outlet (line 14) (see [0025]);
a particle separation stage (centrifuge 64 and filter 65) comprising a separation stage inlet (line 50) in fluid communication with the particle size reducer outlet (via flow lines 14, 17, 24, 32, 44 and 50), a separation stage outlet (line 68), and a rejected solids outlet (line 72) (see [0029]); and
a hydroprocessing reactor 62 comprising a reactor inlet (line 24) in fluid communication with the separation stage outlet (via lines 68, 14, 17, and 24) and a reactor outlet (line 32) (see [0026]; [0027]; [0029]).
Mukherjee is considered to teach the structural features of the claimed apparatus. The material or article worked upon by an apparatus does not provide a structurally distinguishing feature. See MPEP 2115.
Regarding claim 24, Mukherjee discloses wherein the particle size reducer inlet is in fluid communication with a feedstock source (feed pitch 10 and lines 68, 82, and 58) (see Fig. 2; [0030]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee, as applied to claim 22.
Regarding claim 23, Mukherjee does not explicitly disclose wherein the rejected solids outlet is in fluid communication with the particle size reducer inlet. However, Mukherjee discloses that the catalyst feed to the hopper 56 and grinder 60 may be a partially spent hydrocracking catalyst (see [0025]). Given that the rejected solids outlet comprises spent hydrocracking catalyst (see [0029]), it is considered that modifying the system such that the rejected solids outlet is in fluid communication with the particle size reducer inlet would have been obvious to a person of ordinary skill in the art, would requite nothing more than routine experimentation, and would be associated with a reasonable expectation of success. Given that the rejected solids outlet contains the very type of material disclosed as suitable for the feed in line 54, including a flow connection based on available sources within the system would have been obvious to a person of ordinary skill in the art.

Allowable Subject Matter
Claims 1-14 are allowed.
Claims 15-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the claimed methods for processing a feedstock comprising pyrolysis tar entailing steps of solid/liquid separation, particle size reduction, and hydroprocessing are considered to distinguish over the prior art. In particular, the prior art does not disclose or suggest the particle size reduction step in a process for preparing and subjecting a pyrolysis tar feedstock material to hydroprocessing.
Beech, JR. et al (US 2015/0361359) is considered to be the closest prior art with respect to the method claims. Beech discloses a process for upgrading a pyrolysis tar feedstock comprising providing a fluid-feed mixture comprising the pyrolysis tar and a utility fluid, separating from the fluid-feed mixture 
In this regard, Beech teaches process steps entailing solid/liquid separation and hydroprocessing substantially similar to those claimed. Beech, however, does not disclose or suggest a particle size reduction step either before (claim 1) or after (claim 15) solid/liquid separation. Nor does there appear to be any suggestion or motivation in the prior art which would lead a person of ordinary skill in the art to modify Beech in such a way as to arrive at the claimed embodiments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/Renee Robinson/Primary Examiner, Art Unit 1772